Citation Nr: 1336423	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for instability due to status post meniscectomy of the right knee, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for loss of motion of the right knee due to degenerative joint disease (DJD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  A copy of the transcript of this hearing has been associated with the claims file.  

This appeal was processed using the VA paperless claims processing system (including Veterans Benefits Management System (VBMS)).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2011, the Board issued an initial decision on the Veteran's appeal denying the Veteran's claims for a disability rating in excess of 10 percent for instability due to status post meniscectomy of the right knee and loss of motion of the right knee due to degenerative joint disease.  The Board did, however, grant a separate 10 percent rating for residuals of right knee meniscus surgery under Diagnostic Code 5259.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in August 2012, the Court vacated that part of the Board's decision that denied increased ratings for the Veteran's instability due to status post meniscectomy of the right knee and loss of motion of the right knee due to degenerative joint disease, and remanded those issues to the Board for appropriate action.  Per request of the parties, the Court did not disturb that part of the Board's decision that granted a separate 10 percent rating for residuals of right knee meniscus surgery.  

In April 2013, the Board remanded the Veteran's appeal to the AMC for additional development per the parties' agreement in the Joint Motion for Remand.  In September 2013, after completing the requested development, the AMC issued a rating decision in which it granted an increased rating to 30 percent under Diagnostic Code 5257 for the Veteran's instability due to status post right knee meniscectomy effective October 15, 2007, the date of his claim.  In making this decision, the AMC stated:  "This rating decision represents a total grant of benefits sought on appeal for this issue. As such, this issue is considered resolved in full."  However, in making such a statement, the AMC failed to consider the possibility of a higher rating through extraschedular consideration.  See AB v. Brown, 6 Vet. App. 35, 38   (1993) ("[O]n a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."); 38 C.F.R. § 3.321(a).  The Board notes that the AMC did not consider whether referral for an extraschedular rating was warranted in the September 2013 rating decision. 

Consequently, the Board finds that the Veteran's claim for a higher disability rating for instability due to status post right knee meniscectomy is still on appeal.  The Supplemental Statement of the Case issued in September 2013 simultaneously with the rating decision, however, only considered the issue of a higher disability rating for loss of motion of the right knee due to degenerative joint disease.  Therefore, a Supplemental Statement of the Case addressing the issue of a disability rating higher than 30 percent for instability due to status post right knee meniscectomy has not been issued.  

VA regulations mandate that the AOJ must issue a Supplemental Statement of the Case if the AOJ receives additional pertinent evidence after the most recent Supplemental Statement of the Case is issued but before certifying the appeal to the Board.  38 C.F.R. § 19.31 (2012).  Regulations further mandate that the AOJ is required to issue a Supplemental Statement of the Case pursuant to a remand of the Board, unless one of the following two exceptions applies: (1) the only purpose of the remand is to assemble records previously considered by the AOJ; or (2) the Board specifies in the remand that a Supplemental Statement of the Case is not required, which is not the situation in the present case.  38 C.F.R. § 19.31(c) (2012). 

Here, while the AMC issued a Supplemental Statement of the Case with respect to the claim for an increased rating for loss of motion of the right knee due to degenerative joint disease, it did not issue a Supplemental Statement of the Case addressing the other issue on appeal.  Therefore, in order to afford the Veteran due process required by regulation, the claims must be remanded for readjudication and the issuance of a Supplemental Statement of the Case addressing all issues on appeal and all means of providing higher disability ratings for the Veteran's service-connected right knee disabilities (e.g., extraschedular, special monthly compensation). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for increased disability ratings for the Veteran's service-connected instability due to status post right knee meniscectomy and loss of motion of right knee due to degenerative joint disease, to include other means of providing a higher rating such as consideration of referral for an extraschedular rating or entitlement to special monthly compensation.  If such adjudication does not result in the Veteran being provided the maximum ratings under the law, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Thereafter, the claims should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

